Citation Nr: 1502602	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  12-29 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for polyneuropathy of the bilateral upper and lower extremities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to December 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

In July 2014, the Veteran testified at a Central Office hearing before the undersigned Veterans Law Judge and a transcript of that hearing is of record.  During the hearing, the Veteran submitted additional evidence accompanied by a waiver of RO consideration.  38 C.F.R. § 20.1304. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his currently diagnosed poly- or peripheral neuropathy of the bilateral upper and lower extremities is related to herbicide exposure in service.  He claims that the ship(s) he served on were exposed to herbicides prior to his service and that residual herbicides remained.  Additionally, he has testified that  the USS Lofberg served in the waterways of Vietnam and docked close to the shores of Vietnam because it bombarded the shore.  He further asserts exposure from drinking, swimming, and being drenched in the ocean water during his service, to include while he participated in a 24 hours search and rescue mission for a downed pilot off of the coast of Vietnam.

The Veteran's personnel records have not yet been obtained.  As those records would show the time periods during which the Veteran was assigned to each ship, they should be obtained on remand.  

Additionally, the Veteran should be asked to provide more specific information about his ship being anchored in an inlet when the crew went swimming, and regarding the search for the downed pilot.  If sufficient information is received, relevant deck logs for the time period should be requested. 

Finally, the Board notes that the Veteran was seen in February 1970 for a history of a rash affecting the lower legs and ankles.  An initial assessment was made of rule out vasculitis and vascular disease, and it appears that the final conclusion was    that the Veteran was suffering from low grade vasculitis.  The Board finds that a VA examination with opinion is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Request from official sources the Veteran's complete service personnel records.

2.  Contact the Veteran and request that he provide a two month time frame, the ship he was on, and the location for the incident when the ship he was serving aboard laid anchor in an inlet and the crew went swimming, and for the search and rescue for the downed pilot.  If sufficient information is received from the Veteran, the AOJ should attempt to obtain the deck logs for the period(s) involved.   All responses received should be documented in the claims file, and the Veteran and his representative notified of any negative response.

3.  Schedule the Veteran for a VA neurologic examination to determine the nature of his poly- or peripheral neuropathy and to obtain an opinion as to whether such     is possibly related to service.  The examiner should review the Veteran's claims file and electronic VA treatment records in conjunction with the examination. 

After conducting a relevant physical examination of the Veteran and any testing deemed necessary, the examiner should provide an opinion on whether it is at least as likely as not (50 percent probability or greater) that the Veteran's neuropathy of the upper and lower extremities had its onset in service or is otherwise related to service, to include the low grade vasculitis treated in service.  The examiner should explain the medical basis for the conclusions reached.

4.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal. If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto. The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




